Citation Nr: 0027372	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an increased evaluation for a service-
connected skin disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased evaluation for a 
skin disorder, currently evaluated as 30 percent disabling, 
will be addressed in the REMAND section of this decision.


FINDING OF FACT

The appellant has presented no medical evidence of a nexus 
between a stomach disorder, including gastroesophageal reflux 
disease, and any disease or injury in his active military 
service.


CONCLUSION OF LAW

The claim of service connection for a stomach disorder is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that, at a January 1946 
separation examination, the appellant's abdominal wall and 
viscera were evaluated as normal.  No service medical records 
indicate that the appellant was treated for complaints 
regarding his digestive system during service.

At a May 1947 VA examination, the appellant's digestive 
system was evaluated as normal.  A well-healed, asymptomatic 
McBurney incision scar was noted.  At a November 1953 VA 
examination, review of the appellant's digestive system was 
negative.  An appendectomy scar and hemorrhoids were noted.

In a November 1997 statement, the appellant reported that 
while in service he had been hospitalized for stomach 
trouble.  He stated that he had been treated by ingesting a 
large metal ball in order to drain his gall bladder.  He 
stated that he had had trouble since service.  He stated that 
a Dr. Angelo in Bedminister, New Jersey, had prescribed 
tetracycline for him.

A November 1997 VA outpatient treatment record indicates that 
the appellant had been prescribed ranitidine HCl by a Dr. 
Angelo.  In August 1998 the appellant was examined as a VA 
outpatient for complaints of heartburn, which was worse with 
coffee, acidic food, and peppers.  The examiner diagnosed 
gastroesophageal reflux disease.

In a statement received by the RO in December 1998, the 
appellant stated that while in service he had been 
hospitalized at Camp Lee, Virginia, for stomach trouble.  He 
explained that he had been laid down with his feet elevated 
and his head declined.  He recalled that he had had to 
swallow a round metal ball and that then the physicians had 
drained a fluid, which resembled motor oil, from his gall 
bladder into a jar.  He added that he had taken a bottle of 
medicine three times per day.  He stated that his symptoms 
had not been cured and that he had been taking various 
antacids for over fifty years since that episode, with relief 
provided only by Zantac.  He said that he had been advised by 
a doctor that he had a hiatal hernia.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The second 
and third Caluza elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

"[S]ymptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. at 
497.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 75-76 (1995) 
(citations omitted).  

The record indicates that the appellant has been diagnosed 
with gastroesophageal reflux disease.

The appellant has testified that he has had stomach trouble, 
which began during service and has continued since then.  
Where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned, continuity of symptomatology is 
required.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  The appellant has reported "stomach 
trouble" during service and thereafter.  For the purpose of 
determining whether the claim is well-grounded, this evidence 
is presumed credible because the appellant is competent to 
testify that his stomach has been upset.  Therefore, the 
evidence shows that an upset stomach was noted during service 
and has continued during the post-service period to the 
present.  Notwithstanding this evidence, medical expertise is 
required to relate a current disability to the appellant's 
post-service symptoms.  No medical evidence has been 
presented or secured to render plausible a claim that current 
complaints of an upset stomach is a disability in itself that 
is the result of a disease or injury incurred in active 
service.

Competent medical evidence establishing a nexus, or link, 
between a stomach disorder, including gastroesophageal reflux 
disease, diagnosed after service and the complaints noted 
during service is required to support a well-grounded claim 
for service connection.  Whether certain symptoms can be said 
with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Clyburn v. West, 12 Vet. App. 296 (1999).  
There is no competent medical evidence linking the 
appellant's stomach disorder, including gastroesophageal 
reflux disease, to any disease or injury in service.

Considering the foregoing facts, the Board finds that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a stomach disorder well 
grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a current disability or a relationship between 
any stomach disorder and his service.  Espiritu, 2 Vet. App. 
492.  The Board understands that the appellant believes that 
his stomach disorder is causally related to service; however, 
he lacks the medical expertise to enter an opinion regarding 
a diagnosis of a stomach disorder or a causal relationship 
between any stomach disorder, including gastroesophageal 
reflux disease, and any claimed in-service onset.  Id. at 
494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.  Where the veteran has not met this burden, VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with a medical 
examination.  Morton v. West, 12 Vet. App. 477 (1999).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claim that is not currently well 
grounded.  Accordingly, the Board must deny the appellant's 
claim for service connection for a stomach disorder as not 
well grounded.

The Board has noted the request by the accredited 
representative in his brief of September 26, 2000 to the 
effect that the case be remanded to the RO to obtain the 
service medical reports of the hospitalization the veteran 
alleges he experienced for stomach problems.  In this regard, 
there is no evidence other than the veteran's allegations 
over 50 years later that such treatment took place.  The 
service medical records include reports of hospitalization 
and treatment throughout service for problems unrelated to 
the gastrointestinal system, and these records reflect no 
complaints relating to stomach problems.  Moreover, the 
report of the separation examination was negative for 
complaints or findings related to stomach problems, as were 
subsequent examinations by VA.  In the absence of any 
objective evidence of a chronic gastrointestinal disorder to 
which the current disability is related, the Board finds no 
indication that such a remand would be fruitful or would do 
other than delay unnecessarily the adjudication of the 
veteran's claim.


ORDER

Entitlement to service connection for a stomach disorder is 
denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The last VA examination of the appellant's service-connected 
skin disorder was conducted in January 1956.  In December 
1997 the appellant filed a claim seeking an increased 
disability evaluation for this disorder.  The appellant was 
scheduled for VA dermatology examinations on April 29, 1998, 
and on May 24, 1999.  Both times the appellant canceled the 
examinations.  A May 14, 1999 letter from the RO to the 
appellant informed him that it was his responsibility to 
appear for the examination.  The letter added, "Failure to 
report for this examination may cause us to deny your 
claim."  Neither the appellant nor his representative has 
offered an excuse for the appellant's failure to attend the 
scheduled examinations.  The appellant's representative has 
requested that the Board remand the appellant's claim to 
provide another opportunity for him to attend an examination.

In a statement received by the RO in May 1999, the appellant 
indicated that he lived in Florida for six months of the year 
and in New Jersey for six months of the year.  It is unclear 
whether the appellant was implying that he had canceled the 
May 24, 1999 VA dermatology examination because he was in 
another state.

Under these circumstances, the Board must remand this matter 
to attempt one more time to schedule the appellant for a VA 
dermatology examination.  The Board notes that when the RO 
meets its burden to notify the appellant and his 
representative of the information needed to develop the 
claim, the burden then shifts to the appellant, and 
consequently to his representative service organization to 
respond to the RO's requests.  VA regulations provide that 
"[w]hen a claimant fails to report for an examination . . . 
scheduled in conjunction with . . . a claim for an increase, 
the claim shall be denied." 38 C.F.R. § 3.655(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
burden is on the Secretary to demonstrate that notice was 
sent to appellant's "latest address of record," and, in 
addition, the Secretary must show that the appellant lacked 
"adequate reason," see 38 C.F.R. § 3.158(b), or "good 
cause," 38 C.F.R. § 3.655, for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a) & 
(b) (1999).  Further, the Court has held that VA has a duty 
to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Accordingly, the case must be remanded in order to afford 
another opportunity for the appellant to undergo a VA 
dermatology examination.  The RO must comply with all 
notification requirements regarding the duty of the appellant 
to cooperate and report for the examinations and the 
consequences of his failure to report for examination.  
Evidence of all written notifications to the appellant should 
be made part of the record.

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA dermatology examination to 
determine the nature and extent of the 
service-connected skin disorder.  The 
entire claims folder must be made 
available to and reviewed by the examiner 
prior to the examination.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655(b) (1999).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

2.  Following the completion of the 
requested development, the RO should 
formally readjudicate the issue of 
entitlement to an increased disability 
evaluation for a service-connected skin 
disorder, currently evaluated as 30 
percent disabling.  If the appellant 
fails to report for VA examination, the 
RO should take into consideration 38 
C.F.R. § 3.655.

If the outcome is not favorable to the 
appellant, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 



Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


